UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to NERIUM BIOTECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Canada 000-54051 14-1987900 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11467 Huebner Road, Suite 175 San Antonio, Texas, 78230 (Address of Principal Executive Office) (Zip Code) (210) 822-7908 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares outstanding of the Registrant’s common stock as of May 14, 2012 is 33,808,176. 1 NERIUM BIOTECHNOLOGY, INC. INDEX TO FORM 10-Q FOR THE THREE-MONTH PERIOD ENDED MARCH 31, 2012 (EXPRESSED IN UNITED STATES FUNDS) Part I FINANCIAL INFORMATION Item 1 Interim Condensed Consolidated Financial Statements (Unaudited) 3 Interim Condensed Consolidated Balance Sheets (Unaudited) Interim Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Interim Condensed Consolidated Statements of Changes in Stockholder’ Equity (Unaudited) Interim Condensed Consolidated Statements of Cash Flows (Unaudited) Notes to the Interim Condensed Consolidated Financial Statements (Unaudited) Item 2 Management’s Interim Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4 Controls and Procedures 22 Part II OTHER INFORMATION Item 1 Legal proceedings 23 Item 1A Risk Factors 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Defaults upon Senior Securities 26 Item 4 Mine Safety Disclosures Item 5 Other information 26 Item 6 Exhibits 27 2 Index Nerium Biotechnology, Inc. Part I Item 1. Financial Statements Interim Condensed Consolidated Balance Sheets (Unaudited) March 31 December 31 Assets Current assets Cash and cash equivalents $ $ Accounts receivable Accounts receivable from related party (note 8) - Inventory (note 4) Prepaid expenses and deposits Total current assets Prepaid expenses relating to patents Equipment, net (note 5) Total assets $ $ Liabilities Current liabilities Accounts payable - Accrued liabilities Employee related payables - Loan from related party (note 8) - Advance from related party (note 8) Customer deposits Total liabilities Stockholders’ Equity Preferred stock, no-par value, unlimited, none issued andoutstanding - - Common stock, no-par value, unlimited authorized, 33,607,176 (December 31, 2011 – 32,617,105) shares issued and outstanding (note 6) Additional paid in capital Accumulated comprehensive (loss) income ) Accumulated deficit ) ) Nerium Biotechnology, Inc. Stockholders’ equity Non-controlling interests ) ) Total stockholders’ equity Total liabilities and equity $ $ Going Concern (note 2) Commitments (note 9) The accompanying notes are an integral part of these interim condensed consolidated financial statements. 3 Index Nerium Biotechnology, Inc. Interim Condensed Consolidated Statements of Operations and Comprehensive Loss For the three-month period ended March 31, 2012 (Unaudited) March 31 March 31 Revenue Sales (note 8) $ $ Other Cost of Sales Gross profit Expenses General and administrative (note 8) Research and development Stock-based compensation (note 7) - Depreciation Foreign exchange loss - Net loss for the period ) ) Exchange difference on translating foreign operations ) Comprehensive loss for the period ) ) Loss attributable to non-controlling interest Loss attributable to controlling interest $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted-average common shares outstanding- basic and diluted The accompanying notes are an integral part of these interim condensed consolidated financial statements. 4 Index Nerium Biotechnology, Inc. Interim Condensed Consolidated Statements of Changes in Stockholders’ Equity For the three month period ended March 31, 2012 (Unaudited) Common Stock Preferred Stock Shares to be Additional Paid-in Accumulated Other Comprehensive Non- Controlling Accumulated Total Stockholders’ Equity Shares Amount Shares Amount Issued Capital Loss Interest Deficit At December 31, 2010 $ - $
